 

Exhibit 10.7

 

EXCLUSIVE TECHNICAL CONSULTING AND SERVICE AGREEMENT

 

 

 

THIS EXCLUSIVE TECHINCAL CONSULTING AND SERVICE AGREEMENT （the “Agreement”）is
made and entered into as of December 1, 2015 by and between the following
parties:

 

Party A: Recon Hengda Technology (Beijing) Co.,Ltd.

Registered Address: Room5771, Floor 5, Shenchang Building, Courtyard 51, Zhichun
Road, Haidian District, Beijing, China.

  

Party B: Qinghai Hua You Downhole Technology Co., Ltd.

Registered Address: Courtyard 0467, Huancheng Road, Huatugou town, Mangya
District, Qinghai, China.

  

WHEREAS,

 

1.Party A, a wholly foreign-owned enterprise duly established and validly
existing under the laws of the People’s Republic of China (the “PRC”), owns
resources to provide relevant technical consulting and services.

 

2.Party B is a limited liability company duly established and validly existing
under the laws of the PRC. Party A agrees to provide to Party B technology
consulting and related services, and Party B agrees to accept such services
provided by Party A in accordance with this Agreement.

 

NOW THEREFORE, through mutual negotiations, the Parties hereto agree as follows:

 

1.Technical Consulting and Services, Sole and Exclusive Interests

 

1.1During the term of this Agreement, Party A agrees to provide to Party B the
technical consulting and services and other significant resources necessary for
the operation of Party B’s business in accordance with this Agreement, including
but not limited to:

 

(1)Provision of services for research and development of computer software and
network communication software, technology transfer, technical consulting,
technology services, and computer training.

(2)Provision of intellectual property (such as trademark, patent, know-how and
so forth) which is solely owned by Party A and necessary for the operation and
development of Party B’s business;

(3)Secondment to Party B of senior management personnel and senior technical
personnel;

(4)Human resource consulting;

(5)Legal issue consulting;

(6)Finance consulting and support;

(7)Investment consulting and management;

(8)Other consulting and services required by Party B in associate with the
variation of market.

 



 1 

 

 

1.2Party B hereby agrees to accept such technical consulting and services
provided by Party A. Party B further agrees that, during the term of this
Agreement, it shall not accept the technical consultation and service provided
by any third party other than Party A without the prior written consent of Party
A.

 

1.3Party A shall be the sole and exclusive owner of all right, title and
interests and intellectual property rights arising from this Agreement
(including but not limited to, copyrights, patent, know-how, commercial secrets
and so forth), regardless of whether it is developed by Party A or by Party B
based on Party A’s intellectual property right.

  

2.Payments for the technical consultation and service (“Consulting Fees”)

 

2.1Both parties agree that the Consulting Fees shall be paid every quarter in
accordance with the consulting and service actually provided by Party A. Party A
has the right, solely at its discretion, to determine the amount of the
Consulting Fees, and both parties agree to, at Party A’s discretion, amend or
enter into supplementary agreement in respect of the provisions under this
Agreement regarding Consulting Fees. The Consulting Fees could be 100% of Party
B’s quarterly profit.

 

2.2Except for the Consulting Fees mentioned in the preceding paragraph, Party B
agrees to reimburse Party A for all necessary expenses in relation to performing
this Agreement, including but not limited to, travelling expenses, service fees,
and out-of-pocket expenses, etc.

 

2.3Except for the Consulting Fees, Party B agrees to reimburse Party A the tax,
customs and other expenditures (income tax is not included) paid by Party A in
favour of Party B in relation to this Agreement.

 

2.4Party B shall provide Party A with a report in relation to the Consulting
Fees (“Consulting Fees Report”) in accordance with this Agreement within three
(3) business days after each quarter and Party B shall remit the amount in RMB
to the bank account designated by Party A within two (2) business days after
delivering such Consulting Fees Report.

 

2.5Party B shall maintain a separate bank account for the Consulting Fees under
this Agreement. Party A is entitled to appoint its employees or PRC or
international accountants to review or audit the account books in relation to
the consulting service from time to time. The fees payable to the accountant
shall be paid by Party A itself. Party B shall provide to Party A’s employees or
accountants any convenience and assistance required and all documents, account
books, records, materials and information deemed necessary by such persons. The
auditing report issued by Party A’s employee shall be final and conclusive
unless Party B issues written objection within seven (7) days after receiving
such report. The report issued by the accountant shall be final and conclusive.
Party A is entitled to serve written payment notice on Party B at any time after
receiving the audit report according to the consulting fee confirmed by the
audit report. Party B shall pay within seven (7) days after receiving the notice
in accordance with Article 2.4.

 



 2 

 

 

2.6All payment payable by Party B to Party A shall be after tax, bank handing
charge or any other expenses.

 

3.Representations and Warranties

 

3.1Party A hereby represents and warrants as follows:

 

3.1.1It has the authority to enter into and perform this Agreement in accordance
with its Articles of Association and business scope, and has taken all necessary
action to get authorization, consent and approval from third party and/or
competent government authorities, and will not conflict with any agreement or
laws binding on it.

 

3.1.2Upon execution, this Agreement shall constitute a legally binding document
on Party A and shall be enforceable in accordance herewith.

 

3.2Party B hereby represents and warrants as follows:

 

3.2.1Party B is a company duly registered and validly existing under the laws of
the PRC and is authorized to enter into this Agreement.

 

3.2.2Party B has the authority to execute and perform this Agreement in
accordance with its Articles of Association and its business scope, and has
taken all necessary action to obtain all consents and approval to execute and
perform this Agreement, and that this Agreement will not conflict with any
agreement or laws binding on it.

 

3.2.3Upon execution, this Agreement shall constitute a legally binding document
on Party A and shall be enforceable in accordance herewith.

 

4Confidentiality

 

4.1Party B agrees to make reasonable efforts to protect and maintain the
confidentiality of Party A’s confidential data and information acknowledged or
received in the exclusive technical consulting and service provided by Party A
(“Confidential Information”). Party B shall not disclose, grant or transfer to
any third party of such Confidential Information. Upon termination of this
Agreement, Party B shall, upon Party A’s request, return to Party A or destroy
of any document, material or software contained any of such Confidential
Information, and shall completely delete any of such Confidential Information
from any memory device, and shall not use or permit any third party to use such
Confidential Information.

 



 3 

 

 

4.2The both Parties agree that the provisions of this Article shall survive
notwithstanding the alteration, revocation or termination of this Agreement.

 

5Indemnities

 

5.1Party B shall indemnify Party A against any loss, damage, liability or
expenses suffered by Party A as a result of or arising from any litigation,
claim or compensation request in other forms related to the consulting and
service under this Agreement.

 

6Effectiveness and Term of this Agreement

 

6.1This Agreement shall be executed and come into effect as of the date first
set forth above. The term of this Agreement shall be thirty (30) years unless
earlier terminated as set forth in this Agreement or other written agreements
entered into by the parties hereof.

 

6.2This Agreement shall be terminated upon written confirmation from both
Parties before termination. Otherwise this agreement shall be extended by
another thirty (30) years.

 

7Termination of the Agreement

 

7.1The Agreement shall be extended automatically upon the expiration of this
Agreement unless it is terminated in accordance with this Agreement.

 

7.2During the term of this Agreement, Party B may not terminate this Agreement
except in the case of Party A’s gross negligence, fraud, or other illegal action
or bankruptcy of Party A. Notwithstanding the above, Party A may terminate this
Agreement with issuing a written notice to Party B thirty (30) days in advance.

 

7.3The rights and obligations of the both Parties under Article 4 and Article 5
of this Agreement shall survive after the termination of this Agreement.

 

8Dispute Settlement

 

8.1With regards to any dispute in relation to the interpretation or
implementation of this Agreement, the Parties shall negotiate friendly to settle
the dispute. In case no settlement can be reached through consultation, each
Party can submit such matter to China International Economic and Trade
Arbitration Committee for arbitration according to the current effective
arbitration rules. The arbitration shall be held in Beijing. The arbitration
proceedings shall be conducted in Chinese. The arbitration award shall be final
and binding on the Parties.

 



 4 

 

  

9Force Majeure

 

9.1Force Majeure Event (“Event”) refers to any event beyond control of the
affected party and unavoidable with reasonable caution, which shall include but
not limit to, government acts, nature disasters, fire, explosion, typhoon,
flood, earthquake, tidal wave, lightning or war. However, any lack of credit,
assets or financing shall not be deemed as an event beyond control of a party.
The party claiming the Force Majeure and seeking a waiver of its obligations
hereunder shall promptly inform the other party the Force Majeure and the
procedure to fulfil its obligations hereunder.

 

9.2If performance of this Agreement is delayed or prevented due to Force Majeure
set forth in the preceding paragraph, the affected party shall not subject to
any liability hereunder arising from the obligations so delayed or prevented.
The affected party shall make reasonable effort to reduce or diminish the effect
from such Event, and shall make reasonable efforts to resume its performance.
Both parties shall resume the performance with best effort upon elimination of
such Event.

 

10Notices

 

10.1Any notice by each Party regarding rights and obligations hereunder shall be
in writing. Where such notice is delivered personally, the time of notice is the
time when such notice actually reaches the addressee; where such notice is
transmitted by telex or facsimile, the notice time is the time when such notice
is transmitted. If such notice does not reach the addressee on business date or
reaches the addressee after the business time, the next business day following
such day is the date of notice. The delivery place is the address first written
above of the Parties hereto or the address advised in writing including
facsimile and telex from time to time. “Writing” includes, inter alia, fax and
telefax.

 

 

11Assignment

 

11.1Absent the prior written consent of Party A, Party B may not assign any
right or obligation hereunder to any third party.

 

12Severability

 

12.1If any of the terms of this Agreement is invalid, illegal or unenforceable
due to incompliance with laws, the validity and enforceability of the other
terms hereof shall nevertheless remain unaffected.

 

13Amendments and Supplement

  

13.1Any amendment and supplement of this Agreement shall be in writing and duly
executed by the parties hereto, such amendment and supplement shall be deemed as
a part of this Agreement and shall be in full force and effect as this
Agreement.

 



 5 

 

 

14Governing Law and Languages

  

14.1This Agreement shall be governed by and construed in accordance with the
laws of the PRC.

 

14.2This Agreement is executed both in Chinese and English. The Chinese version
will prevail in the event of any inconsistency between the English and any
Chinese version.

 

 

[THIS SPACE IS INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 



 6 

 

  

IN WITNESS WHEREOF, the both Parties have its authorized representative executed
this Agreement on the date first above written.

 

 

 

Party A: Recon Hengda Technology (Beijing) Co., Ltd.

 

 

 

Legal Representative: /s/ Chen Guangqiang

 

 

 

 

 

Party B: Qinghai Hua You Downhole Technology Co., Ltd.

 

 

 

Legal Representative: /s/ Huang Baokun

 



 7 

